Citation Nr: 0020560	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-00 404A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for bilateral defective 
hearing, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from May 1970 to December 
1971.  In a November 1994 rating decision, the RO increased 
the rating for the veteran's service-connected bilateral 
defective hearing from 20 percent to 100 percent.  In April 
1997, the RO proposed to reduce the rating for bilateral 
defective hearing from 100 percent to 30 percent disabling.  
Upon being informed of the proposed reduction in rating, the 
veteran requested an RO hearing.  In August 1997, the veteran 
was accorded a hearing before a hearing officer at the RO.  A 
transcript of the hearing is included in the claims folder.  
This appeal arises from a December 1997 decision, in which 
the RO hearing officer reduced the rating for the veteran's 
service-connected bilateral defective hearing to 50 percent 
disabling, instead of the 30 percent rating which had been 
previously proposed.  The 50 percent rating was assigned 
effective March 1, 1998.  The hearing officer also granted 
the veteran special monthly compensation pursuant to the 
provisions of 38 U.S.C.A. § 1114(k) for the period March 29, 
1994 through the end of February 1998 based on deafness in 
both ears, having an absence of air and bone conduction.  

In January 1999, the RO proposed to reduce the rating for 
bilateral defective hearing from 50 percent to 10 percent 
disabling.  In a June 1999 rating decision, and while the 
veteran's appeal of the prior reduction in the rating for 
bilateral defective hearing to 50 percent was pending, the RO 
reduced the rating from 50 percent to the current 10 percent 
rating, effective June 1, 1999.  Further RO hearings 
scheduled in May 1999 and July 1999 had been cancelled by the 
veteran.  Given the foregoing rating decisions, the issue on 
appeal is characterized as entitlement to an increased rating 
for bilateral defective hearing, currently rated 10 percent 
disabling, and the appropriate rating reduction issues will 
be considered along with the issue on appeal.  

The Board of Veterans' Appeals (Board) notes that, in a June 
1998 statement, the veteran asserted a claim for an increased 
rating for service-connected tinnitus, currently rated 10 
percent disabling.  In September 1996, the Board denied the 
veteran's claim of service connection for an acquired 
psychiatric disorder, to include a post-traumatic stress 
disorder (PTSD).  In a January 1999 statement, the veteran 
requested that the claim of service connection for PTSD be 
reopened, and he submitted a claim for secondary service 
connection for a speech impairment.  The claims for an 
increased rating for tinnitus, the request to reopen the 
claim of service connection for PTSD, and the claim of 
secondary service connection for a speech impairment are 
referred to the RO for appropriate action.  


REMAND

The veteran's claim for an increased rating for service-
connected bilateral defective hearing is "well-grounded", 
that is, it is plausible.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that, when a veteran claims 
a service-connected disability has increased in severity, the 
claim is well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Where, as here, a claimant has submitted a well-
grounded claim, VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999).  
Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  In this regard, the Board notes that 
that portion of the VA disability rating schedule concerning 
diseases of the ear was amended effective June 10, 1999.  
Both prior to, and effective June 10, 1999, ratings for 
defective hearing range from noncompensable to 100 percent, 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests, 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  See 38 C.F.R. 
§ 4.85, Part 4, Diagnostic Codes 6100-6110 (effective prior 
to June 10, 1999) and 38 C.F.R. § 4.87, Code 6100 (effective 
June 10, 1999).  

The veteran's auditory acuity has been evaluated in several 
examinations since his discharge from service.  On VA 
examination in October 1994, the veteran's speech 
discrimination test scores were 26 percent in the right ear 
and 20 percent in the left ear.  Based upon the report of the 
October 1994 VA examination of the veteran, the RO increased 
the rating for his service-connected bilateral defective 
hearing from the 20 percent rating then in effect to a 100 
percent rating, effective March 29, 1994.  The speech 
discrimination test scores reported on examination of the 
veteran in October 1994 were markedly different from those 
reported on other audiometric evaluations both prior, and 
subsequent to, the October 1994 examination, including 
examinations of the veteran by the same audiologist who 
performed the October 1994 examination.  

In evaluations of the veteran's auditory acuity subsequent to 
the October 1994 examination, the examination reports either 
specifically indicate that the examiner did not have an 
opportunity to review the claims folder in conjunction with 
the examination (as was the case on the most recent VA 
examination of the veteran of record in December 1999) or it 
is not apparent that the claims folder was available for 
review by the examiner in connection with the examination of 
the veteran.  Given VA's duty to assist the veteran in the 
development of evidence pertinent to his claim, and the 
markedly different speech discrimination test scores reported 
in the October 1994 VA examination, which resulted in an 
increased rating for the veteran's bilateral defective 
hearing to 100 percent, the Board concludes that additional 
development is required.  

Accordingly, the claim for an increased rating for bilateral 
defective hearing, currently rated 10 percent disabling, is 
REMANDED to the RO for the following:  

1.  The RO should contact the veteran and 
obtain the names and addresses of VA and 
private health care providers who have 
treated or evaluated him for bilateral 
defective hearing since December 1999.  
Copies of all medical records identified, 
which have not been previously associated 
with the claims folder, must be obtained.  

2.  The veteran should then be accorded a 
VA audiometric examination to determine 
the severity of his service-connected 
bilateral defective hearing.  If 
feasible, the examination should be 
conducted by a different audiologist than 
the audiologist who evaluated the veteran 
in October 1994.  The examiner must 
review the claims folder, to specifically 
include a copy of the changes to the VA 
Schedule for Rating Disabilities 
concerning diseases of the ear effective 
June 10, 1999, and a copy of this remand 
in connection with the examination and 
state in the examination report that the 
review has been accomplished.  All 
audiometric findings, to include speech 
discrimination test scores and average 
hearing threshold levels as measured by 
pure tone audiometry tests in the 
frequencies 1,000, 2,000, 3,000, and 
4,000 Hertz, must be reported in detail.  

3.  Following completion of the above 
referenced development, the RO should 
readjudicate the claim for an increased 
rating for the veteran's service-
connected bilateral defective hearing, to 
include the propriety of the rating 
decisions reducing the veteran's rating 
for service-connected bilateral defective 
hearing from 100 percent to 50 percent, 
and from 50 percent to 10 percent.  In 
the event that the claim remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and given an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




